Citation Nr: 1451059	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran had active service from January 30, 1974 to April 9, 1974.  He died in August 2009.  The appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) Regional Office (RO) in St. Paul, Minnesota, which denied the claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The appellant appealed the denial of the DIC claim in this decision, and the matter is now before the Board.  The RO in Des Moines, Iowa certified this appeal to the Board and it has jurisdiction over the Veteran's claims file.

The Board notes that the appellant submitted an informal death pension claim in March 2011 and a formal application for DIC in April 2011, which indicated that she was not claiming service connection for cause of death.  The August 2011 RO decision adjudicated the death pension and cause of death claims.  However, the appellant submitted a notice of disagreement (NOD) in November 2011 only for the cause of death claim, which was addressed in a February 2012 statement of the case (SOC).  Moreover, the appellant only perfected the cause of death claim in the February 2012 Appeal to Board of Veterans' Appeals (VA Form 9).  Thus, the Board only has jurisdiction over the cause of death claim, and it does not have jurisdiction over the death pension claim because that appeal was not timely perfected. 

Consideration of this appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain additional documents and to associate them with the Veteran's claims file.

In short, the appellant asserts that the Veteran died due to his posttraumatic stress disorder (PTSD) for which he was not service-connected during his lifetime.  She asserts that his primary cause of death, drug (bupropion) intoxication, was the result of his PTSD and depression, which was due to service.

The February 2012 SOC lists "Medical Treatment Reports from VA Medical Center Madison from August 16, 2007 to August 24, 2007" as evidence the RO used to adjudicate and deny the present cause of death claim.  Furthermore, the SOC states that certain VA Medical Center evidence shows that the Veteran was diagnosed with PTSD and that his PTSD was the result of an event in his childhood.  Moreover, the appellant specifically requested the Madison VA Medical Center treatment records from August 16, 2007 to August 24, 2007 in the February 2012 VA Form 9, and she alleged in a May 2012 statement in support that of her claim that she had received the Veteran's claims life but it did not contain the Madison VA Medical Center treatment records.

The Board notes that the Veteran's claims file does contain some VA medical records from Iowa City, Iowa that diagnose and discuss the Veteran's PTSD; however, the most recent medical records in the claims file date back to April 2006 and the claims file does not contain medical treatment records from the Madison VA Medical Center.  Thus, the Board finds that the Madison VA Medical Center treatment records from August 16, 2007 to August 24, 2007, and any other records related to the Veteran's psychological disorders since April 2006, are necessary to determine the Veteran's appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that service and VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a veteran's claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any sources of private or VA treatment records which may be related to the Veteran's PTSD or any other psychological disorder after April 2006, and take appropriate steps to acquire such records and associate them with the claims file.

2.  Associate with the claims file all records of VA treatment with regard to PTSD or any other psychological disorder after April 2006, particularly any outstanding records from VA Medical Center facilities in Madison, Wisconsin from August 16, 2007 to August 24, 2007.

All efforts to obtain VA treatment records should be fully documented.  All facilities should provide a negative response if the records are not available and the appellant and her representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002) and 38 C.F.R. § 3.159(c) (2014).

3.  Following the above developments, if records from VA Medical Center facilities in Madison, Wisconsin from August 16, 2007 to August 24, 2007 are ascertained, provide them to the appellant and her representative, or if VA receives a negative response concerning these records, notify the appellant and her representative of the response. 

4.  Following the above developments, if any new evidence warrants it, issue a supplemental statement of the case (SSOC) adjudicating the cause of death claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



